435
(Rev. 04/18)

TRANSCRIPT ORDER

1.NAME 2. PHONE NUMBER 3. DATE

Nina Perales 210) 224-5476 10/9/2019
4, DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
n Idef.org; maldef.org; f.ordSan Antonio TX 78205
&, CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS

1:1 10. FROM 10/8/2019 11.TO 4
12. CASE NAME LOCATION OF PROCEEDINGS
State of Texas, et al. v. United States, et al. 13. ciry Houston 14. STATE Texas
15. ORDER FOR

APPEAL CRIMINAL CRIMINAL JUSTICE ACT BANKRUPTCY

NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS D PO
VOIR DIRE TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS OTHER

SENTENCING on Motion to $ 10/08/2019
BAIL HEARING

17. ORDER

ADDITIONAL
COPIES

NO, OF COPIES

ORIGINAL
CATEGORY (Includes Certified Copy to | FIRST COPY

NO. OF COPTES
NO. OF COPIES
NO. OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I I will pay all charges

18, SIGNATURE

19, DATE
10/9/2019

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 

 
